1
2
3                             UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5    DAVID VENTURA,                                       Case No. 3:18-cv-00535-MMD-WGC
                                            Plaintiff,
6                                                                        ORDER
             v.
7
     RENOWN HOSPITAL, et al.,
8
                                       Defendants.
9
10
11          On November 9, 2018, Plaintiff submitted a notice of intent to file a civil rights

12   complaint and an emergency request for injunction. (ECF Nos. 1-1, 1-2.) That same day,

13   this Court issued an order directing Plaintiff to submit a complaint and to file a fully

14   complete application to proceed in forma pauperis or pay the full filing fee of $400.00

15   within thirty days from the date of that order. (ECF No. 3 at 2.) The thirty-day period has

16   now expired, and Plaintiff has not submitted a complaint, filed an application to proceed

17   in forma pauperis, paid the full filing fee, or otherwise responded to the Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissing for noncompliance

24   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissing

25   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856

26   F.2d 1439, 1440-41 (9th Cir. 1988) (dismissing for failure to comply with local rule

27   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

28   Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissing for failure to comply with court
1    order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissing for lack of
2    prosecution and failure to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is outweighed by the factors in favor of dismissal
17   discussed herein. Finally, a court’s warning to a party that his failure to obey that court’s
18   order will result in dismissal satisfies the “consideration of alternatives” requirement. See
19   Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424.
20   The Court’s order requiring Plaintiff to submit a complaint and file an application to
21   proceed in forma pauperis or pay the full filing fee within thirty days expressly stated: “It
22   is further ordered that if Plaintiff does not timely comply with this order, dismissal of this
23   action may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal
24   would result from his noncompliance with the Court’s order to submit a complaint and file
25   an application to proceed in forma pauperis or pay the full filing fee within thirty days.
26          It is therefore ordered that this action is dismissed without prejudice based on
27   Plaintiff’s failure to submit a complaint and file an application to proceed in forma pauperis
28   or pay the full filing fee in compliance with this Court’s November 9, 2018, order.



                                                  -2-
1          It is further ordered that the Clerk of Court shall close this case and enter judgment
2    accordingly.
3
4          DATED THIS 14th day of December 2018.
5
6                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
